2016 UT App 24



               THE UTAH COURT OF APPEALS

          FEDERAL PACIFIC CREDIT COMPANY, LLC,
                       Appellant,
                            v.
UTAH STATE TREASURER, UNCLAIMED PROPERTY ADMINISTRATOR,
                        Appellee.

                    Memorandum Decision
                       No. 20140853-CA
                    Filed February 4, 2016

         Third District Court, West Jordan Department
               The Honorable Charlene Barlow
                         No. 060409693

         Gregory M. Constantino, Attorney for Appellant
         Sean D. Reyes, Thom D. Roberts, and Michael K.
                  Green, Attorneys for Appellee
          Clark L. Snelson, Attorney for Amicus Curiae
                   Utah State Tax Commission

JUSTICE JOHN A. PEARCE authored this Memorandum Decision, in
   which JUDGES GREGORY K. ORME and J. FREDERIC VOROS JR.
                         concurred.1

PEARCE, Justice:

¶1      Federal Pacific Credit Company, LLC appeals from the
district court’s order quashing its writ of garnishment on the


1. Justice John A. Pearce began his work on this case as a
member of the Utah Court of Appeals. He became a member of
the Utah Supreme Court thereafter and completed his work on
the case sitting by special assignment as authorized by law. See
generally Utah R. Jud. Admin. 3-108(3).
              Federal Pacific v. Utah State Treasurer


Unclaimed Property Division.2 This case is indistinguishable
from its companion case, Asset Acceptance LLC v. Utah State
Treasurer, 2016 UT App 25, with which it was argued and which
we also issue today. For all of the reasons set forth in Asset
Acceptance, we affirm the district court’s order.




2. On appeal, the Unclaimed Property Division, which acts
under the direction of the Utah State Treasurer, refers to the
relevant party as the Unclaimed Property Administrator.




20140853-CA                     2                 2016 UT App 24